Citation Nr: 0816121	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-40 514	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1986 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which in part, denied entitlement to service 
connection for hallux valgus.  In December 2007, the Board 
remanded this issue for additional development.  


FINDING OF FACT

The veteran's current bilateral hallux valgus is not causally 
related to her military service.


CONCLUSION OF LAW

The veteran's bilateral hallux valgus was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in January 2003 and 
March 2005. The letters provided her with notice of the 
evidence necessary to substantiate her claim, the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The March 2005 letter also specifically 
requested that she submit any evidence in her possession 
pertaining to her claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.  A 
December 2007 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120. In this case, 
fully content-complying notice was provided in March 2005, 
after the initial denial.  There was also a timing deficiency 
with regard to the December 2007 notice.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a January 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In developing her claim, VA obtained the veteran's service 
treatment records and VA treatment records.  Private medical 
records were also obtained from Pinehurst Surgical Clinic and 
Moore Regional Hospital.  In addition, a VA examination was 
provided in January 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Legal Analysis

The veteran's service treatment records indicate that at her 
July 1986 entrance physical, pes planus (a flat foot 
deformity) was noted as asymptomatic.  On her April 1990 
Report of Medical History, she noted a history of foot 
trouble on the front of the form and listed an ankle sprain 
on the back.  It was reported that she had no current health 
problems and there was no specific mention of bilateral 
hallux valgus.  At her April 1990 discharge physical, her 
feet were normal on objective medical examination. 

The veteran's initial claim for compensation benefits was 
received in July 1990.  She did not mention a foot disability 
or hallux valgus.

Records from Moore Memorial Hospital show that the veteran 
was seen at the emergency room and as an outpatient on a 
number of occasions between August 2000 and August 2002.  She 
was seen for conditions not currently at issue, but her 
extremities were noted to be normal, and there was no 
reported history of foot problems.

The VA outpatient treatment records indicate that the veteran 
complained of bilateral foot pain in August 2001.  In 
December 2001, she was seen for evaluation of bilateral 
bunions.  She reported bilateral foot pain since 1987 or 1988 
during service.  The impression was bilateral hallux valgus, 
right greater than left.

In December 2002, the veteran submitted a claim for service 
connection.

At a January 2008 VA examination the veteran said she began 
to experience foot pain in 1988.  She said she had swelling 
and bunions while in the military and was evaluated during 
service and soon after.  She could not remember when these 
evaluations occurred.  On objective physical examination, the 
diagnoses were bilateral hallux valgus and pes planus 
deformity, confirmed by X-rays.  

The VA examiner opined that it was impossible to connect the 
veteran's present foot pain directly with her military 
service.  The examiner noted that the medical evidence 
suggested the pes planus deformity remained asymptomatic 
during service and did not result in hallux valgus.  The 
examiner stated that because of the lack of documentation 
showing the exacerbation or continuation of a foot problem 
from the veteran's discharge in 1990 to her complaints in 
2001, it would be speculative to assume any connection 
between the veteran's current foot problems and military 
service.  

The evidence in favor of a nexus between the veteran's 
current foot disability and service consists of the veteran's 
relatively recent suggestions of a continuity of 
symptomatology since service.  She is shown to have first 
reported this history 11 years after service.  The 
contemporaneous medical record also contains no findings 
indicative of hallux valgus until almost 11 years after 
service.  

The negative contemporaneous record is more probative than 
the veteran's contentions made years after the events in 
question and in the course of her claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).  Also weighing 
against the claim is the VA examiner's opinion.
 
For these reasons, the claim for service connection for 
bilateral hallux valgus must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

The claim for service connection for bilateral hallux valgus 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


